TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00496-CV



                             In re Texas Education Agency and
            Michael L. Williams, Commissioner of Education for the State of Texas


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            OPINION


               Relators Texas Education Agency (TEA) and Michael L. Williams, Commissioner of

Education for State of Texas (collectively, the Commissioner), filed a petition for writ of mandamus

alleging that the district court abused its discretion by issuing temporary restraining orders enjoining

the State Office of Administrative Hearings (SOAH) and two administrative law judges (ALJs) from

proceeding with a hearing on the charter revocation of a charter school, American Youthworks, Inc.

We will conditionally grant the writ.


                                          BACKGROUND

               This is the second mandamus proceeding challenging a district court’s attempts to

halt charter-revocation proceedings against Youthworks, a nonprofit corporation that operates an open-

enrollment charter school under chapter 12, subchapter D of the Texas Education Code. See In re Texas

Educ. Agency, No. 03-14-00420-CV, 2014 Tex. App. LEXIS 7822 (Tex. App.—Austin July 18, 2014,

orig. proceeding); see also Tex. Educ. Code §§ 12.101-.136.             Youthworks was notified on

December 18, 2013 of the Commissioner’s decision to revoke its charter effective June 30, 2014

under section 12.115(c), which requires the Commissioner to revoke the charter of any school that,
for three consecutive years, receives unacceptable academic-performance ratings, unsatisfactory

“financial accountability” performance ratings, or a combination of the two. See id. § 12.115(c)(1-3).

Youthworks appealed the Commissioner’s revocation decision to SOAH, which has jurisdiction to

review the Commissioner’s decision to revoke a charter. See id. § 12.116(c). Before the scheduled

SOAH hearing, Youthworks filed a declaratory-judgment suit against the Commissioner in

Travis County district court seeking interpretation of sections of the Education Code that set forth the

basis and procedure for mandatory revocation of an open-enrollment charter school’s charter after the

school fails to meet academic or financial accountability standards for three consecutive years. See id.

§§ 12.115, 12.116. In addition to the declaratory judgment, Youthworks sought injunctive relief to stay

the revocation proceedings pending the outcome of its claims. The district court granted the injunctive

relief Youthworks sought, and the Commissioner filed an accelerated appeal from that order.

Youthworks then sought and obtained an order denying the Commissioner’s supersedeas of the

temporary injunction. See Tex. Civ. Prac. & Rem. Code § 51.014(b). The Commissioner petitioned

for a writ of mandamus, and in accordance with this Court’s prior mandamus opinion, the district court

vacated its order. See In re Texas Educ. Agency, 2014 Tex. App. LEXIS 7822.

               While the suit against the Commissioner and the Commissioner’s first mandamus were

pending, SOAH abated the administrative case on the revocation of Youthworks’ charter. SOAH lifted

the abatement of the charter-revocation case against Youthworks after the district court vacated its order

denying the Commissioner’s supersedeas, and SOAH proceeded to set a hearing for August 12, 2014.

               The current mandamus petition stems from a new lawsuit, arising from what seem to

be the same circumstances, that Youthworks filed against SOAH and two ALJs (collectively, SOAH)

seeking a TRO to enjoin the August 12 hearing. SOAH filed a response to Youthworks’ application


                                                    2
for TRO raising several objections, including the lack of any cause of action pled against SOAH and the

absence of TEA as a necessary party to the suit. After a hearing, the district court granted Youthworks’

TRO. The Commissioner then filed this petition for writ of mandamus. While this Court was

considering the mandamus petition, the district court signed an amended TRO.


                                            DISCUSSION

               To obtain mandamus relief, relator must show that the trial court clearly abused

its discretion and that the relator has no adequate remedy by appeal. In re Southwestern Bell Tel. Co.,

L.P., 226 S.W.3d 400, 403 (Tex. 2007) (orig. proceeding) (citing In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)). We conclude that the Commissioner has

made that showing.

               The Commissioner’s mandamus petition argues that the district court abused its

discretion by issuing both of the TROs in the absence of a necessary party, TEA. The Commissioner

contends that the TROs directly affect TEA’s interests without making it a party, thereby impairing

TEA’s ability to protect its interest in resolving Youthworks’ administrative proceeding expeditiously

and prevent Youthworks from “diverting millions of taxpayer dollars to a failing school whose charter

is required by law to be revoked.” As SOAH pointed out below, the Commissioner’s order is the

operative instrument at the charter-revocation hearing, SOAH itself has no authority to order a charter

school closed or remain open.

               The rule on necessary parties is set forth in Texas Rule of Civil Procedure 39(a), which

provides in relevant part:


         (a) Persons to Be Joined If Feasible. – A person who is subject to service of process
         shall be joined as a party in the action if (1) in his absence complete relief cannot be

                                                    3
        accorded among those already parties, or (2) he claims an interest relating to the
        subject of the action and is so situated that the disposition of the action in his absence
        may (i) as a practical matter impair or impede his ability to protect that interest . . . .
        If he has not been so joined, the court shall order that he be made a party.


Tex. R. Civ. P. 39(a). This Court has concluded that a petition seeking injunctive relief should name

as party defendants all those “against whom the injunction must run in order to make it effective

and whose interests will be injuriously affected.” Texas Liquor Control Bd. v. Diners’ Club, Inc.,

347 S.W.2d 763, 767 (Tex. Civ. App.—Austin 1961, writ ref’d n.r.e.); see also Speedman Oil Co.

v. Duval Cnty. Ranch Co., 504 S.W.2d 923, 926-27 (Tex. Civ. App.—San Antonio 1973, writ ref’d

n.r.e.) (“Persons against whom no complaint of wrongdoing is lodged and against whom no

injunctive relief is sought are not indispensable parties to a proceeding for temporary injunction.”).

                We recognize that in other contexts—when maintenance of the status quo is

preliminary to a decision on the merits of the case and when a party’s rights could be lost before

necessary parties can be located and joined—courts have held that a party seeking to preserve

its rights need not join all necessary parties before obtaining interim orders. Compare Littlejohn

v. Finder, 348 S.W.2d 237 (Tex. Civ. App.—San Antonio 1961, no writ) (noting that temporary

orders being challenged did not settle any disputes between parties or ultimate rights presented in

lawsuit) and Winslow v. Duval Cnty. Ranch Co., 519 S.W.2d 217, 226 (Tex. Civ. App.—Beaumont

1975, writ ref’d n.r.e.) (noting that defendants had been temporarily enjoined for two years during

which time plaintiff had presumably been searching for necessary and proper parties who

were required to be joined before final trial on merits) and Hyde v. Ray, No. 02-03-00339-CV,

2004 Tex. App. LEXIS 5129, at * 8-9, *11 (Tex. App.—Fort Worth June 10, 2004, no pet.)

(mem. op.) (rejecting argument that temporary injunction was improperly granted because of failure


                                                    4
to join remaining 184 property owners and members of property owners’ association as indispensable

parties; injunction was properly directed only to appellants who were before court and whose

conduct was solely responsible for appellees’ claimed injury) with Scott v. Graham, 292 S.W.2d
324, 327 (Tex. 1956) (affirming trial court’s denial of injunctive relief where plaintiff failed to

join necessary party). Here, however, delay of the SOAH hearing is not preliminary to, but rather

the merits of and the complete relief sought by, Youthworks’ suit. Further, there is no viable

argument that the TROs should have proceeded without joining a necessary party because of time

lost in locating and joining TEA. Youthworks is already involved in a lawsuit with TEA on the same

underlying charter-revocation matters.1

               As such, issuance of both TROs was an abuse of the district court’s discretion.

See Tex. R. Civ. P. 683; In re Office of Attorney Gen., 257 S.W.3d 695, 697 (Tex. 2008)

(orig. proceeding). Further, the Commissioner has no adequate appellate remedy because TROs are

generally not appealable. See In re Office of Attorney Gen., 257 S.W.3d at 697. We conclude that

the district court’s TROs enjoining Youthworks’ August 12, 2014 hearing before SOAH without the

joinder of a TEA—a known, readily locatable, and necessary party whose interests will be injuriously

affected—was an abuse of the district court’s discretion for which the Commissioner lacks an

adequate remedy by appeal.2




       1
        Indeed, the Commissioner argues persuasively that this new lawsuit and TROs against
SOAH, which involves the same underlying charter-revocation dispute as Youthworks’ suit against
the Commissioner, is merely Youthworks’ attempt to circumvent this Court’s previously issued
mandamus.
       2
         Because this issue is dispositive of the Commissioner’s petition for writ of mandamus, we
need not reach the alternative bases presented in the petition. See Tex. R. App. P. 47.1.

                                                 5
                                          CONCLUSION

               We conditionally grant the Commissioner’s petition for writ of mandamus. See

Tex. R. App. P. 52.8(c). The writ will issue only if the district court fails to vacate the underlying

TROs in accordance with this opinion. The Commissioner’s emergency motion for temporary relief

is dismissed as moot.



                                               ____________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: August 11, 2014




                                                  6